TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00437-CV


In re Fred Lyndsay




ORIGINAL PROCEEDING FROM SCHLEICHER COUNTY


M E M O R A N D U M   O P I N I O N

		Relator filed his petition for writ of mandamus on July 15, 2008.  On July 30, the
Texas Department of Family and Protective Services filed an unopposed motion to abate the
proceeding until after a hearing scheduled for August 13.  On July 31, we granted the motion and
abated the proceeding.  Relator has now filed an unopposed motion to dismiss his petition for writ
of mandamus.  He represents that all parties are in agreement with the dismissal.  We therefore
reinstate the cause, grant the motion, and dismiss the petition for writ of mandamus.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   August 15, 2008